       Case 2:18-cv-15534-ES-MAH Document 4 Filed 11/16/18 Page 1 of 2 PageID: 2558




                                           State of New Jersey
PHILIP D. MURPHY                        OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                          DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                        PO Box 114                                                 Director
                                               TRENTON, NJ 08625-0114




                                             November 16, 2018



       Via Electronic Filing
       Honorable Esther Salas, U.S.D.J.
       Martin Luther Bldg. & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07101

                   Re:    Jacqueline Rosa v. Borough of Leonia, et al.
                          Civil Action No. 2:18-cv-15534

                          Motion to Remand Filed By the State of New Jersey
                          Department of Transportation
                          Motion Return Date: December 17, 2018

       Dear Judge Salas:

                  We represent the State of New Jersey Department of
       Transportation (“NJDOT”) in this case. With regard to the motion
       to remand to state court that we electronically filed today, the
       conclusion of the NJDOT’s brief inadvertently included a reference
       to attorney fees and costs. To clarify, the NJDOT is not seeking
       the award of attorney fees and costs in connection with its motion
       to remand.

                   Thank you.




                        HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3300• FAX: (609) 943-5853
                   New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:18-cv-15534-ES-MAH Document 4 Filed 11/16/18 Page 2 of 2 PageID: 2559
                                                      November 16, 2018
                                                                     Page 2


                             Respectfully yours,

                             GURBIR S. GREWAL
                             ATTORNEY GENERAL OF NEW JERSEY


                        By: /s Philip J. Espinosa
                            Philip J. Espinosa
                            Deputy Attorney General

     Cc:   Brian M. Chewcaskie, Esq. (via electronic filing)
           Ruby Kumar-Thompson, Esq. (via electronic filing)
           Jacqueline Rosa, Esq. (via email)
           Donald A. Klein, Esq. (via email)
